                Case 20-43800-elm11 Doc 1 Filed 12/17/20                             Entered 12/17/20 16:45:19                 Page 1 of 4


Fill in this information to identify your case:


United States Bankruptcy Court for the:

NORTHERN DISTRICT OF TEXAS

Case number (if known)                                                     Chapter     11
                                                                                                                        0 Check if this an
                                                                                                                           amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                GL Brands, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
                                  FDBA Freedom Leaf
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                   Mailing address, if different from principal place of
                                                                                                business

                                  Arlington Heights Finance Station
                                  PO Box 470458
                                  3101 West 6th Street
                                  Fort Worth, TX 76147-9998
                                  Number, Street, City, State & ZIP Code                        P.O. Box, Number, Street, City, State & ZIP Code

                                  Tarrant                                                       Location of principal assets, if different from principal
                                  County                                                        place of business

                                                                                                Number, Street, City, State & ZIP Code



5.   Debtor's website (URL)       www.glbrands.com


6.   Type of debtor               • Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                  0 Partnership (excluding LLP)

                                  0 Other. Specify:




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 1
                  Case 20-43800-elm11 Doc 1 Filed 12/17/20                                 Entered 12/17/20 16:45:19                      Page 2 of 4
Debtor     GL Brands, Inc.                                                                             Case number (if known)
           Name



7. Describe debtor's business          A. Check one:
                                       O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       O Railroad (as defined in 11 U.S.C. § 101(44))
                                       O Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       O Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                       •   None of the above

                                       B. Check all that apply
                                       0 Tax-exempt entity (as described in 26 U.S.C. §501)
                                       O Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       O Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-diqit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                       O Chapter 7
     debtor filing?
                                       O Chapter 9

     A debtor who is a "small        •     Chapter 11. Check all that apply.
     business debtor" must check
     the first sub-box. A debtor as                        O     The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     "small business debtor") must                         O     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                           O     A plan is being filed with this petition.
                                                           O     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                           O     The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                           O     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       O Chapter 12


9.   Were prior bankruptcy             • No.
     cases filed by or against
     the debtor within the last 8      0 Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                              Case number
                                                District                                  When                              Case number

10. Are any bankruptcy cases           • No
     pending or being filed by a
     business partner or an            0 Yes.
     affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                     Relationship
                                                District                                  When                             Case number, if known


Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                 Case 20-43800-elm11 Doc 1 Filed 12/17/20                              Entered 12/17/20 16:45:19                    Page 3 of 4
Debtor    GL Brands, Inc.                                                                        Case number (if known)
          Name



11. Why is the case filed in    Check all that apply:
    this district?
                                •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                CI     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or      • No
    have possession of any
    real property or personal   o Yes.     Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                           El It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?

                                           o It needs to be physically secured or protected from the weather.
                                           CI It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

                                           CI Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                           El No
                                           1:1 Yes. Insurance agency

                                                      Contact name
                                                      Phone



         Statistical and administrative information

13. Debtor's estimation of              Check one:
    available funds
                                         • Funds will be available for distribution to unsecured creditors.

                                         CIAfter any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of         • 1-49                                          CI 1,000-5,000                             o 25,001-50,000
    creditors
                                12 50-99                                        CI 5001-10,000                             o 50,001-100,000
                                ID 100-199                                      0 10,001-25,000                            CI More than100,000
                                1:1 200-999


15. Estimated Assets            El $0 -$50,000                                  CI $1,000,001 -$10 million                 CI $500,000,001 - $1 billion
                                El $50,001 - $100,000                           1:1 $10,000,001 -$50 million               CI $1,000,000,001 - $10 billion
                                • $100,001 -$500,000                            CI $50,000,001 -$100 million               El $10,000,000,001 - $50 billion
                                El $500,001 -$1 million                         CI $100,000,001 - $500 million             12 More than $50 billion


16. Estimated liabilities       1:1 $0 - $50,000                                CI $1,000,001 -$10 million                 ID $500,000,001 - $1 billion
                                1:1 $50,001 -$100,000                           • $10,000,001 - $50 million                o $1,000,000,001 - $10 billion
                                El $100,001 -$500,000                           o $50,000,001 -$100 million                ID $10,000,000,001 -$50 billion
                                1:1 $500,001 -$1 million                        El   $100,000,001 -$500 million            El More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                 Case 20-43800-elm11 Doc 1 Filed 12/17/20                              Entered 12/17/20 16:45:19                    Page 4 of 4
Debtor    GL Brands, Inc.                                                                          Case number Of known)
          Name



=Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on                  ----
                                                  December,1.7, 2020
                                                  MM / DD /YYYY
                                                            -




                             X   /s/ Carlos Frias      ._           -
                                                                                                         Carlos Frias
                                 Signature of authorized representative of       Or                      Printed name
                                          /
                                 Title &
                                       -ii:,C1Executive Officer




18. Signature of attorney    X   Is/ Robert A. Simon                                                      Date December 17, 2020
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Robert A. Simon 18390000
                                 Printed name

                                 Whitaker Chalk Swindle and Schwartz
                                 Firm name

                                 301 Commerce St. STE 3500
                                 Fort Worth, TX 76102
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      817 878 0500
                                                        -       -                Email address      rsimon©whitakerchalk.com


                                 18390000 TX
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
